Conviction is for unlawfully possessing intoxicating liquor for the purpose of sale, punishment one year in the penitentiary.
The record contains neither statement of facts nor bills of exception. In such condition nothing is presented to this court for review. The motion for new trial avers newly discovered evidence, to which motion is attached the affidavit of the witnesses. Without the facts proven on the trial before us it is manifest the value of the alleged newly discovered evidence cannot be appraised.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.